Citation Nr: 1134009	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left-ear hearing loss.

2.  Entitlement to service connection for right-ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran has active service from June 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2004 rating decision, issued in December 2004, denied the Veteran's claim of entitlement to service connection for left-ear hearing loss and rating decisions dated in February 2006 and November 2006 denied service connection for right-ear hearing loss.

In October 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran demonstrated mild left-ear hearing loss upon entry into service and the same was not aggravated beyond the natural progression of the disease during service.

2.  The probative evidence of record indicates that the Veteran's right-ear hearing loss is not attributable to service and was not first manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  Preexisting left-ear hearing loss was not aggravated during service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

2.  Right-ear hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In letters dated in August 2004 and January 2006, sent before the initial adjudications of the claims in November 2004 and February 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records as indicated.

An October 2010 letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  Since the Board has concluded that the preponderance of the evidence is against the claims, any questions, including the timeliness of the notice thereof, as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in June 2006 and an addendum to the same was issued in October 2010.  The medical opinion by the VA examiner rendered in October 2010 is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this report.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, the Veteran's service treatment records and all identified, authorized, and available post-service treatment records relevant to the issues on appeal have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the appellant appropriate notice of the VCAA, sought records maintained by the Social Security Administration (SSA), and sought an addendum to the VA examination report of record.  The AMC later issued a Supplemental Statement of the Case in May 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for hearing loss on the basis that he was exposed to acoustic trauma in service.  Specifically, in an August 2004 statement, the Veteran reported that he had experienced difficulty hearing aboard the U.S.S. Roosevelt when he was standing next to a jet with engaged engines, without hearing protection.  In his April 2005 statement, the Veteran asserted that he experienced decreased hearing for several days subsequent to hearing the jet engine on the flight deck.  

The Board notes here that acoustic trauma in the present appeal has been conceded.  The Veteran competently and credibly described his experience on the flight deck of the U.S.S. Roosevelt and reported that he was near jet engines without hearing protection.  Significantly, the Veteran's service treatment records dated in April 1964, specifically, his Report of Medical Examination conducted for the purpose of separation from service, indicates acoustic trauma.  

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is competent to report that he experienced loud noise and perceived decreased hearing acuity during service.  The Board does not argue the Veteran's assertions that he was exposed to acoustic trauma during service and that he experienced decreased hearing acuity for two weeks subsequent to such trauma.  There is no evidence that the Veteran's statements are not credible.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the Veteran's October 2004 VA examination, wherein opinions as to whether his current hearing loss was related to service were not rendered, the Veteran demonstrated bilateral hearing loss comporting with VA standards.  Specifically, the Veteran's pure tone thresholds, in decibels, for the left ear were 35, 35, 85, 75, 85, measured at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran's pure tone thresholds, in decibels, for the right ear were 30, 25, 60, 70, 65 measured at 500, 1000, 2000, and 4000 Hertz, respectively.  His speech recognition cored were 72 percent, bilaterally.  As the Veteran demonstrated an auditory threshold of 40 decibels or greater in the specified frequencies, there is evidence of VA-compliant hearing loss, bilaterally.

The Board notes that in support of his claims the Veteran submitted a medical article printed from the internet acoustic trauma.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The medical article submitted by the Veteran was not accompanied by the opinion of any medical expert linking his current hearing loss with acoustic trauma, or that any preexisting hearing loss was aggravated by service.  Thus, the medical article submitted by the Veteran is of no probative value in the present appeal.

Left-Ear Hearing Loss

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1132; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability about which a veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a (b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Report of Medical Examination, dated in June 1962 and conducted for the purpose of entry into service, indicates that no disqualifying defects were noted. Audiological examination revealed that the Veteran's pure tone thresholds, in decibels, for the left ear were 10, 0, 10, 30, 25, measured at 500, 1000, 2000, and 4000 Hertz, respectively.

Report of Medical Examination, dated in April 1964 and conducted for the purpose of separation from service, indicates that no disqualifying defects were noted.   Audiological examination revealed that the Veteran's pure tone thresholds, in decibels, for the left ear were -5, -10, 0, 35, 25, measured at 500, 1000, 2000, and 4000 Hertz, respectively.  A notation in the summary of defects and diagnoses portion of the examination report indicates that the Veteran demonstrated deafness due to acoustic trauma, left ear (AS), not clinically disqualifying (NCD).  The examiner certified that the Veteran was qualified for release from active duty to the reserves and to perform all the duties of his rate at sea and on foreign service.  An additional document from the Medical Department, dated in April 1964, again indicates that the Veteran had deafness due to acoustic trauma, AS, NCD, and that he was examined and found physically qualified to perform all the duties of his rank and rate at sea and on foreign service and/or in the field for discharge and immediate reenlistment in the U.S. Navy.

The Board notes here that the Veteran has asserted, in an October 2010 statement, that he failed the hearing test at the time of his separation from service and that he had to sign a statement regarding his hearing.  It is significant that the Veteran was found, in two documents, as discussed immediately above, physically qualified for discharge and reenlistment.  There is no evidence that the Veteran failed a hearing examination and there is no evidence that the Veteran's hearing loss was a disqualifying factor for future service or active service.  To be clear, the Veteran's service treatment records specifically indicate that his deafness due to acoustic trauma was not clinically disqualifying.  

An addendum to the June 2006 VA examination report was submitted in October 2010.  At that time, the examiner specifically referred to the Veteran's preexisting mild hearing loss in the left hear at 3000 Hertz upon entry into service.  Thus, there exists medical evidence that the Veteran entered service with mild left-tear hearing loss.

Having determined that the Veteran in this case is not entitled to the presumption of soundness as to left-ear hearing loss, the remaining question before the Board is whether such condition was aggravated beyond natural progression as a result of his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To this end, the Board informed the examiner that, as noted above, acoustic trauma in the present appeal had been conceded. 

The Veteran underwent VA examination in June 2006.  At that time, the Veteran reported his significant noise exposure to include being near a jet landing on a flight deck.  He reported that he was unable to hear for two weeks subsequent to such in-service experience.  

In October 2010, a VA examiner, having reviewed the results of the June 2006 VA examination, opined that the Veteran's mild preexisting left-ear hearing loss at 3000 Hertz was not aggravated, or made worse, by service.  He reasoned that there was not a significant threshold change that occurred during service.  He noted that while the Veteran reported a two-week hearing loss subsequent to his jet-engine experience during service, such was recovered by the time he presented for his physical examination for separation from service as he demonstrated hearing similar to that demonstrated at the time of his entrance examination.  In essence, while the Veteran's service treatment records indicate that his hearing acuity shifted, improving in some frequencies and increasing in severity in some frequencies, the medical evidence of record indicates that such shifts were not significant.

In this case, the Veteran's lay statements, discussed above, are outweighed by the VA examiner's opinion.  The VA examiner's medical opinion is accorded greater probative weight than the Veteran's lay statements, because the former are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's statements are of little probative value.

While sensorineural hearing loss is a disability for which presumptive service connection is available, the Board need not inquire as to whether the Veteran demonstrated left-ear hearing loss to a compensable degree within one year of separation from service, as there is medical evidence of mild preexisting left-ear hearing loss and service connection for such must be based on aggravation.  

In sum, the weight of the probative evidence demonstrates that the Veteran's preexisting left-ear hearing loss was not aggravated beyond natural progression as a result of his service, and the claim of entitlement to service connection for left-ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right-Ear Hearing Loss

Report of Medical Examination, dated in June 1962 and conducted for the purpose of entry into service, indicates that no disqualifying defects were noted. Audiological examination revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 0, 0, 10, 10, 15, measured at 500, 1000, 2000, and 4000 Hertz, respectively.

Report of Medical Examination, dated in April 1964 and conducted for the purpose of separation from service, indicates that no disqualifying defects were noted.   Audiological examination revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were -10, -10, -10, -5, 0, measured at 500, 1000, 2000, and 4000 Hertz, respectively.  A notation in the summary of defects and diagnoses portion of the examination report indicates that the Veteran demonstrated deafness due to acoustic trauma, left ear (AS), not clinically disqualifying (NCD).  The examiner certified that the Veteran was qualified for release from active duty to the reserves and to perform all the duties of his rate at sea and on foreign service. 

Significantly, the notation described above, "AS", referred to the Veteran's left-ear hearing loss.  There is no indication that the Veteran presented with deafness of the right ear, or bilateral deafness due to acoustic trauma.  

As the Veteran demonstrated, in October 2004, right-ear hearing loss comporting with VA standards, and the Board has conceded acoustic trauma in the present case, the remaining question is whether there is evidence of a nexus, or causal relationship between the Veteran's in-service noise exposure and his current right-ear hearing loss.

The Veteran underwent VA examination in June 2006.  At that time, the Veteran reported his significant noise exposure to include being near a jet landing on a flight deck.  He reported that he was unable to hear for two weeks subsequent to such in-service experience.  

In October 2010, a VA examiner, having reviewed the results of the June 2006 VA examination, opined that the Veteran's right-ear hearing loss was not caused by his service.  He reasoned that there was not a significant threshold change that occurred during service.  He noted that while the Veteran reported a two-week hearing loss subsequent to his jet-engine experience during service, such was recovered by the time he presented for his physical examination for separation from service as he demonstrated hearing similar to that demonstrated at the time of his entrance examination.

In this case, the Veteran's lay statements, discussed above, are outweighed by the VA examiner's opinion.  The VA examiner's medical opinion is accorded greater probative weight than the Veteran's lay statements, because the former are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's statements are of little probative value.

In sum, service connection on a direct basis is not warranted because the probative evidence of record does not establish that the Veteran's right-ear hearing loss is related to his period of service, including noise exposure.  Service connection is also not warranted on a presumptive basis because there is no evidence that the Veteran's right-ear hearing loss manifested to a compensable degree within one year of separation from service.  As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right-ear hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left-ear hearing loss is denied.

Service connection for right-ear hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


